Supreme Court of Florida
                    THURSDAY, JUNE 23, 2022

                                             CASE NO.: SC20-1847
                                              Lower Tribunal No(s).:
                                           131976CF003350B000XX

WILLIAM LEE THOMPSON              vs.   STATE OF FLORIDA

Appellant(s)                            Appellee(s)

     Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.
LABARGA, J., concurs with an opinion.

LABARGA, J., concurring.

     I continue to adhere to my dissent in Thompson v. State, 47

Fla. L. Weekly S99 (Fla. Mar. 31, 2022), wherein I reaffirmed my

dissenting view in Phillips v. State, 299 So. 3d 1013 (Fla. 2020), and

my belief that Hall v. Florida, 572 U.S. 701 (2014), applies

retroactively.

     However, I agree that Thompson has not established a basis

for rehearing, and consequently, I have voted to deny rehearing.
CASE NO.: SC20-1847
Page Two



A True Copy
Test:




so
Served:
HON. MARISA TINKLER-MENDEZ
HON. HARVEY RUVIN
BRITTNEY NICOLE LACY
JENNIFER A. DAVIS
MARIE-LOUISE SAMUELS PARMER